Title: JM Memorandum on Chesapeake and on the Embargo, February 1808
From: Madison, James
To: 



February 1808

Generl. & mutual reasons vs war -- internal business &c &c
With these views U. S. desired to settle evy thing
Union of Imprests. & Chesapeake favorable thereto, & particularly latter
Separation yielded, to the views taken of the subject by G. B. & to his mission
Surprize at; at splitting the Case of Chesapeak, entirely, Status quo.  Talk: No Proclamation.  Precaution, vs. other wrongs, prior & sub: to Chesapa:
Bradley, Whitby, Love, French ship burnt.  Dougls. seizs. at Norflk  Continual disobedce. to Procln.
